                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Taylor R. Huey,                                        Civ. No. 20-1538 (PAM/ECW)

                        Petitioner,

    v.                                                                           ORDER

    Michelle Starr, 1

                        Respondent.


          This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Elizabeth Cowan Wright dated April 19, 2021. (Docket

No. 16.) The R&R recommends that the Court deny as moot the Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 because Petitioner Taylor Huey has been

released from custody. No party objected to the R&R, and the time to do so has passed.

D. Minn. L.R. 72.2(b)(1).

          This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.



1
 Petitioner brought this case against the United States, but as the R&R notes, the Warden
of the institution of incarceration is the proper Defendant for a petition under 28 U.S.C.
§ 2241, and thus is automatically substituted pursuant to Fed. R. Civ. P. 25(d).
      Accordingly, IT IS HEREBY ORDERED that:

      1.    The R&R (Docket No. 16) is ADOPTED;

      2.    The Petition for a Writ of Habeas Corpus (Docket No. 1) is DENIED as

            moot; and

      3.    This matter is DISMISSED without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 7, 2021
                                    s/ Paul A. Magnuson
                                    Paul A. Magnuson
                                    United States District Court Judge




                                       2
